                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     RICHIE BROWN,                              :
                                                :
            Petitioner                          :
                                                :
       v.                                       :   CIVIL NO. 3:18-CV-1624
                                                :
     WARDEN WHITE,                              :      (Judge Caputo)
     LSCI ALLENWOOD                             :
                                                :
            Respondent                          :


                                  MEMORANDUM

        Richie Brown, an individual formerly housed at the Allenwood Low Security

Correctional Institution (LSCI-Allenwood), in Allenwood, Pennsylvania, filed the instant

pro se Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2241. (ECF No. 1.)

He also submitted a memorandum and exhibits in support of his petition. (ECF Nos. 2

and 3.) Mr. Brown claimed the Bureau of Prisons (BOP) failed to properly consider him

for placement in a Residential Reentry Center (RRC) pursuant to 18 U.S.C. §§ 3621

and 3624. Respondent filed a Response to the Petition. (ECF No. 8.) For the following

reasons, the Court will dismiss the Petition.



I.      Standard of Review

        The habeas statute upon which Mr. Brown relies to challenge the timing of his

pre-release placement, 28 U.S.C. § 2241, unlike other federal habeas statutes, “confers

habeas jurisdiction to hear the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn, 251 F.3d 480, 485 (3d

Cir. 2001).     A habeas corpus petition filed pursuant to 28 U.S.C. § 2241 is the
appropriate means for a federal inmate to challenge a BOP decision to limit or exclude

their placement in an RRC. See Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243

– 44 (3d Cir. 2005).



II.    Background

       In 2013, pursuant to a plea agreement, Mr. Brown entered a plea of guilty to

possession of a firearm by a prohibited person, a violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2), in the United States District Court for the District of Delaware. He was

sentenced to a term of 90 months’ imprisonment. (ECF Nos. 1, 2, 8 and 8-1.)

       On October 5, 2017, Mr. Brown’s Unit Team, pursuant to the Second Chance Act

of 2007, individually reviewed and recommended him for RRC placement using the five-

factor criteria found in 18 U.S.C. § 3621(b) and evaluating his public safety risk. The

BOP determined pursuant to the five factors set forth in 18 U.S.C. § 3621(b), Mr. Brown

required only one to 90 days of pre-release RRC placement and that this period was

sufficient for Mr. Brown’s successful transition and re-entry into the community. (ECF

No. 8-1 at 50-55.) The BOP considered the availability of bed space in Virginia Beach,

Virginia.   (Id.)   Mr. Brown’s offense conduct (multiple firearms violations while on

supervised release) and public safety were weighed against the need for re-entry

services. (Id.) Mr. Brown’s criminal and institutional disciplinary records were also

considered, which included transporting firearms across state lines while on federal

probation as well as several disciplinary incidents (possessing a hazardous tool,

possession of anything not authorized, lying or falsifying statement) within the last year.

(Id. at 46 and 51.) With respect to the fourth and fifth factors, the BOP noted that there




                                           -2-
was no RRC placement recommendation by the sentencing court found in Mr. Brown’s

file and no policy statements issued by the U.S. Sentencing Commission pertinent to his

case. (Id.)

       On December 11, 2017, Mr. Brown filed a motion with his sentencing judge

seeking a recommendation of six months of RRC placement and six months of home

confinement. See USA v. Richie Louis Brown, 12-CR-0026-RGA-1 (D. Del.), ECF No.

46.1 On January 31, 2018, the United States District Court for the District of Delaware

denied Mr. Brown’s request. (Id. at ECF No. 48.)

       The Institutional Referral for RRC Placement (Form BP-210) summarizes the

BOP’s specific release preparation plan for Mr. Brown:

              Inmate BROWN intends to reside in Virginia Beach, Virginia
              upon release. He does not have verified employment. Unit
              Team is recommending an RRC placement of 1-90 days and
              the full range of community programs. This recommendation
              is in accordance with the Second Chance Act, Woodall vs.
              Bureau of Prisons, and the criteria set forth in Program
              Statement 7310.04. Pursuant to the Second Chance Act,
              the Unit Team has determined the recommended placement
              is of sufficient duration to provide the greatest likelihood of
              successful reintegration into the community.

(ECF No. 8-1 at 55.) The Residential Reentry Manager, who is the final authority to

determine placement based on bed space at the intended facility, gave Mr. Brown a

March 20, 2019 placement date, equal to ninety days in an RRC, the upper end of his

Unit Team’s recommended range. (Id. at 57.)

       Mr. Brown exhausted his administrative remedies concerning his claims prior to

filing his habeas corpus petition. (ECF No. 8 at 2, n. 1.) As relief he seeks the Court

       1
         The Court takes judicial notice of information gleaned from the docket in USA v. Richie
Louis Brown, 12-CR-0026-RGA-1 (D. Del.), available through the federal court’s online Public
Access to Court Electronic Records (PACER) system at http://www.pacer.gov/ (last visited July
22, 2019).




                                             -3-
recommend a six-month RRC placement based on the BOP’s failure to properly

investigate his Administrative Remedy challenging his RRC placement.



III.   Discussion

       A.     Mr. Brown’s Petition is Now Moot.

       Article III of the United States Constitution limits the jurisdiction of the federal

courts to cases or controversies. If developments occur during a case which render the

court unable to grant a party the relief requested, the case must be dismissed as moot.

Hamilton v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017) (citing Blanciak v. Allegheny

Ludlum Co., 77 F.3d 690, 698-699 (3d Cir. 1996)).

       Mr. Brown sought his immediate release to an RRC, argued that the BOP failed

to properly consider all factors listed under 18 U.S.C. § 3621 in applying the Second

Chance Act when determining the extent of time applicable for his RRC release date.

(ECF No. 1.) As relief, he sought a court order for the BOP to perform a full review

pursuant to 18 U.S.C. § 3621 and an order directing the BOP to provide him with a six-

month placement in an RRC. (Id.)

       At the time of filing his petition, Mr. Brown was incarcerated at LSCI-Allenwood

and his projected release date, via good conduct time, was June 17, 2019. (ECF No. 8-

1 at 36.) On March 13, 2019, when Respondent filed a response to his petition, Mr.

Brown was scheduled for RRC placement on March 19, 2019, providing him the

equivalent of ninety days in an RRC. (Id. at 50-55.) Mr. Brown did not file a reply in

support of his petition. As of July 22, 2019, Mr. Brown was not in BOP custody. See

https://www.bop.gov/inmateloc/ (last visited July 22, 2019). Mr. Brown has not notified




                                           -4-
the Court of his change of address; the Court does not have a current address for Mr.

Brown and is now unable to communicate with him.

       Accordingly, because Mr. Brown is no longer in BOP custody, and he has

already obtained the relief that he sought, the issues raised in the petition are now

moot. See Buczek v. Maiorana 526 F. App’x 152, 153-54 (3d Cir. 2013) (citing Demis v.

Sniezak, 558 F.3d 508, 513 (6th Cir. 2009)) (petition challenging RRC placement

rendered moot upon release).



       B.    Alternatively, Mr. Brown’s Claims are without Merit.

       The BOP has the authority to determine inmate placements according 18 U.S.C.

§§ 3621(b) and 3624(c).      Section 3621(b) provides the authority to determine the

location of an inmate’s imprisonment. Pursuant to 18 U.S.C. § 3624(c)(1), as amended

by the Second Chance Act, “[t]he Director of the Bureau of Prisons shall, to the extent

practicable, ensure that a prisoner serving a term of imprisonment spends a portion of

the final months of that term (not to exceed 12 months), under conditions that will afford

that prisoner a reasonable opportunity to adjust to and prepare for the reentry of that

prisoner into the community. Such conditions may include a community corrections

facility…”

       In compliance with the Second Chance Act, the BOP adopted regulations set

forth in 28 C.F.R. § 570.20 - .22. Section 570.21 provides that a prisoner's maximum

allowable time in an RRC placement is 12 months. See 28 C.F.R. § 570.21. Section

520.21 further provides that a prisoner's maximum allowable time in home confinement

is “the shorter of ten percent of the inmate's term of imprisonment or six months.” (Id.)




                                          -5-
The regulations, however, do not set any minimum amount of time that a prisoner must

spend at an RRC placement or home confinement.        Section 520.22 requires the BOP

to make pre-release community confinement decisions “on an individual basis” and to

allow placement “of sufficient duration to provide the greatest likelihood of successful

reintegration into the community.” See 28 C.F.R. § 570.22. Furthermore, the 12-month

period is a statutory maximum and it is not mandatory that prisoners receive 12-months

pre-release placement. See 18 U.S.C. § 3624(c); Woodall, 432 F.3d at 251 (stating that

“the BOP may assign a prisoner to [an RRC placement] does not mean that it must”).

       Here, the Court agrees with Respondent. The BOP appropriately considered Mr.

Brown for pre-release placement pursuant to 18 U.S.C. § 3621(b). Based upon the

factors set forth in 18 U.S.C. § 3621(b), the BOP determined that a 1 – 90-day RRC

placement would satisfy Mr. Brown’s release needs. In fact, the BOP approved him for

the upper recommended range, 90-days of RRC placement. There is no evidence that

the BOP abused its discretion in making its determination. While Mr. Brown disagrees

with the BOP’s decision, he was properly considered for RRC placement, and thus no

constitutional violation occurred.



IV.    Conclusion

       For the foregoing reasons, Mr. Brown’s petition for writ of habeas corpus, filed

pursuant to 28 U.S.C. § 2241, will be dismissed.

       An appropriate order follows.


Date: July 23, 2019                        /s/ A. Richard Caputo
                                           A. RICHARD CAPUTO
                                           United States District Judge




                                         -6-
